The Surrogate.
Section 2672 of the Code of Civil Procedure declares that the Surrogate “may by order authorize” a temporary administrator “to pay funeral expenses or any expenses of the administration of his trust.” The authority of the court to direct the application of any moneys in the hands of the temporary administrator is limited to the occasions for which provision is made in that section of the statute which is above quoted. Clearly, the petitioner in this proceeding asks for a direction which the court is powerless to give.
Motion denied.